DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone, or in combination, appears to teach, suggest, or render obvious the inventions of claims 1 and 2. 
Independent claims 1 and 2 recite a fuel cell separator comprising, on a substrate, an antimony-doped tin oxide film, wherein, the antimony-doped tin oxide film contains a poly(3,4- ethylenedioxythiophene)/polyethylene glycol (PEDOT/PEG) copolymer in a content of 15% by volume or more but 25% by volume or less, or an element ratio of a total of sulfur and carbon to tin [(S+C)/Sn] in the antimony-doped tin oxide film is 0.6 or more but 1.1 or less.
Ito et al. (JPH 08185870) teaches a separator with an antimony-doped tin oxide film on a substrate layer to have a separator with good electric conductivity, strength, density and heat resistance (abstract. P23). 
Yano et al. (JP 2017/112051) teaches a transparent conductive film electrode with a thin film metal oxide, such as antimony-doped tin oxide (P23) and a PEDOT polymer contained within the film (P11)
Mukohata et al. (JP 2008/266744) teaches a conductive coating layer with a platinum group and/or an oxide layer as an intermediate layer formed on an electrode substrate and a polymer layer as a catalyst substance (abstract).

Vyas et al. (US 2007/0298309) teaches a hydrophilic and electrically conductive layer on a separator, or bipolar plate substrate for a fuel cell (abstract) where any combination of hydrophilic and electrically conductive components can be selected (P24-26). Vyas teaches the layer may comprise antimony-doped tin oxide (P24). 
Lee et al. (US 2010/0285371) teaches a separator for a fuel cell (P58) comprising inorganic particles such as antimony-doped tin oxide (P26) and polymers capable of interconnecting and fixing the inorganic particles (claim 7) such as polyethylene oxide (P35) with no particular ratio of inorganic particles to the polymer (P36). 
Cavaliere, Sara et al. “Highly Stable PEMFC Electrodes Based on Electrospun Antimony-Doped SnO 2” ChemElectroChem, Weinheim: Wiley-VCH, 2015, 2 (12), pp.1966 – 1973 teaches the most investigated electrocatalyst supports are platinum nanoparticles supported in antimony-doped tin oxide films (pg. 3). Cavaliere fails to teach this layer used within a separator. 
Ito, Yano, Mukohata, Zhou, Vyas, Lee and Cavaliere fail to teach the antimony-doped tin oxide film contains a poly(3,4- ethylenedioxythiophene)/polyethylene glycol (PEDOT/PEG) copolymer in a content of 15% by volume or more but 25% by volume or less, or an element ratio of a total of sulfur and carbon to tin [(S+C)/Sn] in the antimony-doped tin oxide film is 0.6 or more but 1.1 or less.
Li et al. (US 2020/0335801) teaches a separator, or bipolar plate for a fuel cell comprising PEDOT (P63-64). 

Winther-Jensen, Bjorn et al. "Conducting Polymer Composite Materials for Hydrogen Generation." Advanced Materials, vol. 22, no. 15, 18 Apr. 2010, pp. 1727-30 teaches a PEDOT/PEG copolymer used in fuel cells as a support between the membrane and electrode with enhanced conductivity and stability over platinum (Pg. 1727-1730). 
Li and Winther-Jensen fail to teach the PEDOT/PEG copolymer used as a layer incorporated with a separator or bipolar plate, or having the amount of the copolymer used in a content of 15% by volume or more but 25% by volume or less, or an element ratio of a total of sulfur and carbon to tin [(S+C)/Sn] in the antimony-doped tin oxide film is 0.6 or more but 1.1 or less. 
Therefore, the references fail to teach or suggest the particulars of independent claims 1 and 2, and it is not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1 and 2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729